Citation Nr: 0211671	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-01 982A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to an increased disability rating for varicose 
veins of the right lower extremity, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD


L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1994 to March 
1995.  In an August 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO) granted the veteran's claim of entitlement to 
service connection for bilateral varicose veins and assigned 
10 percent disability rating.
In a May 1999 rating decision, the RO assigned a 10 percent 
disability rating for each leg.  

In a September 1999 decision, the Board of Veterans' Appeals 
(the Board) denied the veteran's claim of entitlement to 
increased disability ratings for varicose veins. 
In October 1999, the veteran's motion for reconsideration was 
denied.

The current appeal arises from a December 1999 RO rating 
decision which denied an increased rating for varicose veins 
of the right lower extremity.  In March 2001, the Board 
remanded this claim to the RO for additional development.  
After additional evidence was obtained and a physical 
examination of the veteran was completed, the RO issued a 
supplemental statement of the case in May 2002 which 
continued to deny the veteran's claim.  The veteran's claims 
folder was thereupon returned to the Board.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected varicose veins of the right lower 
extremity are mild, causing leg pain and cramping of moderate 
intensity, but not persistent edema.   



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for varicose veins 
of the right lower extremity.  

In the interest of clarity, the Board will initially discuss 
whether this case has been appropriately developed for 
appellate purposes.  The Board will then briefly review the 
law and regulations which are pertinent to this case.  The 
factual background will then be described.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The VCAA - VA's duty to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  In this case, the regulations are thus 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

Duty to notify

The VCAA provides, in essence, that on receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record indicates that the Board's March 2001 
remand was precipitated, at least in part, by the passage of 
the VCAA.  In a letter dated September 2001, the RO 
specifically and in detail notified the veteran of the change 
in the law.  The veteran was given an opportunity to identify 
evidence in support of her claim.  She has not since 
identified any outstanding evidence that needs to be obtained 
in support of her claim.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

A review of the claims file reflects that there is of record 
ample medical and other evidence based on which the Board may 
render an informed decision in this case.  As noted above, 
the Board remanded this case in March 2001 so that additional 
medical evidence, including a VA vascular examination of the 
veteran, could be obtained.  Thereafter, the RO undertook all 
development necessary to comply with the VCAA.  The requested 
VA examination was completed in May 2002, and the report 
thereof is of record and will be referred to below.

The Board also notes that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  Under the circumstances presented in this case, 
further development would serve no useful purpose.  The Board 
considers this case ready for appellate review.

Relevant law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (the rating 
schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1, 4.2, 4.10 (2001).

The Board observes in passing that effective January 12, 
1998, VA revised the criteria for diagnosing and evaluating 
cardiovascular disabilities.  See 62 Fed. Reg. 65207-65224 
(1997).  Because the veteran's current claim was filed after 
the regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); VAOPGCPREC 
3-00.

In this case, by rating decision dated August 1995, the RO 
granted the veteran service connection for bilateral varicose 
veins and assigned the disability a 10 percent evaluation.  
The criteria in effect on and since January 12, 1998 for 
varicose veins were changed to evaluate the disease as a 
whole, with each extremity separately evaluated.  By rating 
decision dated May 1999, and based on the change in the 
rating schedule, the RO discontinued the 10 percent 
evaluation assigned the veteran's bilateral varicose veins, 
effective January 12, 1998, and effective the same date 
assigned the veteran separate 10 percent evaluations for 
varicose veins of each lower extremity.  The RO assigned 
these evaluations pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120.  Since then, the 10 percent evaluation for 
varicose veins of the right lower extremity has remained in 
effect. 

Under DC 7120, a 10 percent evaluation is assignable for 
varicose veins with intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is assignable for varicose 
veins with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is assigned 
when there is evidence of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is assigned when there is evidence of 
massive board-like edema with constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2001).
  
Factual background

In determining the level of current impairment, it is 
essential that the disability be considered in the context of 
the entire recorded history.  See 38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

While in service, in February 1995, the veteran sought 
treatment for distended veins of the lower extremity.  At 
that time, an examiner noted spider veins on the right thigh.  

During a VA physical examination conducted in May 1995, the 
veteran reported that she had spider veins in her legs, 
particularly in the right leg, which were asymptomatic and 
had not caused swelling or skin changes in the lower 
extremities or necessitated treatment.  

In October 1995, the veteran presented to a VA Medical Center 
with complaints of itchiness associated with her varicose 
veins.  VA physicians began treating the veteran's spider and 
varicose veins with hyperkonic saline injections.  Physicians 
noted good results, improvement in thrombus and distention, 
and/or no complications in October 1995, November 1995, 
December 1995, January 1996 and May 1996.  In July 1996, the 
veteran indicated that the injections were helping, but that 
she still had pain and cramps in the right lower extremity.  
She explained that she wore support hose to help lessen 
venous congestion.  Subsequently, during another visit in 
July 1996, she indicated that she was pleased with the 
results of the saline injections.  A physician characterized 
the veteran's improvement as moderate, but continued to note 
the existence of a diffuse area of slightly raised, tortuous 
varicose veins on the right lateral posterior knee and an 
area of varicose veins on the right medio-lateral thigh.  He 
diagnosed small, superficial varicose veins, right popliteal 
and mid-thigh.  The physician noted that the veteran had last 
received an injection two weeks prior to this date and that 
the veteran needed to allow two months for the associated 
swelling and burning to abate.  

In September 1996, the veteran reported that, although her 
varicose veins were improving, she had itchiness and erythema 
around the injection site on the upper anterior right thigh.  
A physician confirmed the erythema and noted bruising in the 
right popliteal area and small varicose veins throughout the 
extremities bilaterally.  He recommended, in part, the 
continued use of anti-embolism (TED) hose.  In December 1996, 
the veteran reported a worsening of the varicose veins in her 
right lower extremity.  A physician noted small varicosities, 
including spider veins, in the right thigh and popliteal 
fossa.  In January 1997, the veteran sought laser treatment 
for her disability.  A physician noted multiple, small, red, 
superficial veins networking on the anterior and posterior 
thighs and knees.  Photographs of record confirm the 
existence of such veins.  

In February 1999, the veteran underwent a VA examination, 
during which she reported edema, pain and itching in her 
lower extremities, right more than left, after standing six 
to seven hours (especially while teaching), engaging in 
physical activities or being in cold weather.  She also 
reported that, during flare-ups, she took ibuprofen and 
elevated her legs.  She indicated that her disability 
interfered with her ability to stand up and teach and to 
engage in strenuous physical activities.  The examiner noted 
no ischemic or skin changes, edema, ulcers, stasis, 
pigmentation, eczema or palpable varicose veins.  He also 
noted that the veteran was not itchy while being examined, 
but was dressed with support hose for flare-ups.  He 
diagnosed bilateral minimal, superficial varicose veins in 
the popliteal fossa, right more than left, with moderate to 
severe reported symptomatology that was not consistent with 
the minimal findings noted during the physical examination.   

The veteran again sought VA outpatient treatment for her 
disability in October 2000.  During this visit, a physician 
noted varicose veins with bruising.  In January 2001, the 
veteran complained that her disability was worsening.  A 
physician referred her to the plastic surgery department for 
a laser surgery consultation. 

In May 2002, pursuant to the Board's March 2001 remand, the 
veteran underwent another VA physical examination, during 
which she reported that her disability was worsening, causing 
increased pain and leg cramps at nighttime.  She described 
the pain as sharp and throbbing, radiating from the arches of 
her feet up her legs.  She indicated that the pain lasted 
thirty minutes and had an intensity of ten on a scale of one 
to ten.  She reported that the pain flared up when she walked 
over three miles or stood for over thirty minutes, and that 
elevating her legs and using ibuprofen, vitamin K cream and 
support hose alleviated the pain.  She also reported that the 
disability impaired her ability to stand at work and to walk 
for prolonged periods and that the appearance of the veins 
embarrassed her.  

The examiner noted no edema or discoloration, wounds, 
ulcerations or tortuousness, negative manual compression of 
the varicose veins and a positive Trendelenburg test of the 
right leg without the use of a tourniquet.  He diagnosed 
varicose and spider veins of the right leg and opined that 
the veteran's varicose veins were very mild with residual 
symptoms of leg pain and cramping of moderate intensity.   

The Board observes that the veteran's VA claims folder 
includes unretouched color photographs of the veteran's legs, 
which are of sufficient clarity to show varicosities on the 
veteran's right leg.

Analysis

The veteran seeks a higher evaluation for varicose veins in 
her right lower extremity on the following bases: (1) This 
disability has necessitated extensive treatment, including in 
excess of ten saline injections, which did not permanently 
improve her vascular state but rather enlarge the affected 
area of her veins; (2) VA does not have the proper treatment 
facilities or equipment, particularly, a laser, to treat her 
disability; (3) her disability, which is disfiguring, is 
embarrassing; and (4) her disability causes pain, edema and 
itching after standing for five to six hours, a duty her 
teaching job requires. 

The Board has taken into consideration the veteran's 
contentions, as well as the medical reports which have been 
recapitulated above.  Based on the criteria noted above, the 
Board finds that the veteran's right lower extremity 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under DC 7120.  As explained in 
greater detail below, the objective medical evidence shows 
that the varicose veins of the veteran's right lower 
extremity are mild, causing leg pain and cramping of moderate 
intensity, but not persistent edema.   

According to the objective medical evidence, the veteran's 
varicose veins of the right lower extremity do not cause 
persistent edema, which is necessary for the assignment of a 
20 percent evaluation under DC 7120.  Although the veteran 
has occasionally reported that her disability causes edema, 
during both the February 1999 and March 2002 VA examinations, 
examiners noted no evidence of edema.  More often than not, 
the veteran has reported and physicians have noted that the 
veteran has pain after prolonged standing and walking, which 
is relieved by elevating the legs and wearing support hose.  
Based on this fact, the veteran's right lower extremity 
disability picture more nearly approximates the criteria for 
the 10 percent evaluation that is currently assigned under DC 
7120.  

Inasmuch as the medical evidence demonstrates that the 
varicose veins of the veteran's right lower extremity are 
mild, causing leg pain and cramping of moderate intensity, 
but not persistent edema, the Board concludes that the 
criteria for a schedular evaluation in excess of 10 percent 
for varicose veins of the right lower extremity have not been 
met.  Indeed, the symptoms of right leg varicose veins fit 
almost exactly into the criteria for 10 percent.

The Board is of course cognizant of the veteran's concerns 
that her varicose veins are disfiguring.  However, the rating 
schedule does not take this factor into consideration.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) [in resolving 
the factual issue of severity of a service-connected 
disability, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria].

It does not appear that the varicose veins adversely affect 
the veteran's ability to perform her duties as a teacher.  
Her complaints of discomfort after having been on her feet 
for a number of hours have been taken into consideration.  
The assigned 10 percent rating exactly contemplates such 
symptoms.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

The Board additionally notes that none of the manifestations 
of varicose veins which would allow for the assignment of a 
disability rating higher than 20 percent  (eczema, 
ulceration, stasis pigmentation, persistent edema, etc.) are 
here present.

In summary, the preponderance of the evidence is against the 
veteran's claim.  In reaching its decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  


ORDER

An evaluation in excess of 10 percent for varicose veins of 
the right lower extremity is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

